Citation Nr: 0619386	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-08 700A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  For the period January 26, 2001, to April 27, 2003, 
entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy.

2.  For the period commencing April 28, 2003, entitlement to 
an evaluation in excess of 30 percent for right ulnar 
neuropathy.

3.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic fusion of the right wrist.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for post 
traumatic fusion of the right wrist with a 30 percent rating, 
and awarded the veteran service connection for right ulnar 
neuropathy with a 10 percent rating, effective January 26, 
2001, and increased the rating to 30 percent, effective April 
28, 2003.

The veteran testified before an RO hearing officer at the RO 
in July 2004.  A transcript of the hearing is of record.  In 
May 2006, the Board remanded the veteran's case to the RO for 
further development.  The case was returned to the Board in 
June 2006.


FINDING OF FACT

On May 12, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  By a letter 
received at the Board on May 12, 2006, the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


